Filed 10/6/10              NO. 4-10-0016

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )   Appeal from
          Plaintiff-Appellant,         )   Circuit Court of
          v.                           )   Vermilion County
RICKY A. MULLINS,                      )   No. 08CF638
            Defendant-Appellee.        )
                                       )   Honorable
                                       )   Craig H. DeArmond,
                                       )   Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          In October 2008, the State charged defendant, Ricky A.

Mullins, in case No. 08-CF-638 with possession of a controlled

substance (720 ILCS 570/402(a)(2)(A) (West 2008)) and possession

of a controlled substance with intent to deliver (720 ILCS

570/401(a)(2)(A) (West 2008)).   In December 2009, the trial court

granted his motion to dismiss because the State violated his

right to a speedy trial under section 103-5(b) of the Code of

Criminal Procedure of 1963 (Speedy-Trial Act) (725 ILCS 5/103-

5(b) (West 2008)) and section 3-8-10 of the Unified Code of

Corrections (Intrastate Detainers statute) (730 ILCS 5/3-8-10

(West 2008)).   The State appeals, arguing defendant (1) failed to

notify the State about his demand for trial and (2) did not

comply with the requirements of the Intrastate Detainers statute.

We affirm.

                           I. BACKGROUND
            On October 24, 2008, the Vemilion County State’s

Attorney’s office filed an information in case No. 08-CF-638

charging defendant with one count of possession of a controlled

substance and one count of possession of a controlled substance

with intent to deliver.    On October 27, 2008, the trial court

issued an arrest warrant for defendant in case No. 08-CF-638.      At

some point prior to March 4, 2009, defendant was incarcerated in

Graham Correctional Center on an unrelated offense.

            On March 4, 2009, defendant filed a handwritten "Motion

for Speedy Trial" on the Vermilion County charges with the

circuit clerk of Vermilion County.      On March 9, 2009, defendant

pro se filed two additional documents containing boilerplate

language with the circuit clerk.    The first document was titled

"Demand for Speedy Trial and/or to Quash Warrant."     This document

referenced defendant’s right to a speedy trial under the

Intrastate Detainers statute (730 ILCS 5/3-8-10 (West 2008)), the

Speedy-Trial Act (725 ILCS 5/103-5 (West 2008)), and article I,

section 8, of the Illinois Constitution (Ill. Const. 1970, art.

I, §8).    The document also contained blank spaces where defendant

entered the following information by hand: his name, his inmate

number, the name of the warden at his correctional facility, the

length of his current sentence, his release date, and his date of

birth.    Defendant also wrote he was demanding speedy trial for

charges against him in Vermilion County.     However, defendant


                                - 2 -
incorrectly entered his case number as "08-CF 634."   Finally, at

the bottom of the document, defendant described the charges

against him as "Possession With Intent To Deliver possession."

           The second document was titled "Notice of Filing" and

it contained information describing where defendant sent his

demand for speedy trial.    Here, defendant correctly entered his

name and the Vermilion County case number in the header of the

form.   In the body of the document, defendant wrote he mailed the

original and one copy of his demand for speedy trial to the

Vermilion County circuit clerk.   However, defendant did not

include an address for the circuit clerk.   Defendant also wrote

he sent one copy of the demand for speedy trial to the Vermilion

County State’s Attorney and the warden of the Graham Correctional

Center.   Again, defendant did not write an address for the

State’s Attorney’s office.   An address for the warden was in-

cluded in this section, but it was a typed address that appeared

to be a part of the form.    The final section of the document was

labeled "Affidavit of Service," and it contained a pledge stating

the demand for speedy trial had been mailed to the parties named

in the body of the document.   Defendant entered the correct

information in this section and signed and dated the form.

           On March 9, 2009, the circuit clerk forwarded defen-

dant’s demand for speedy trial to the trial court.    On March 12,

2009, the court directed the circuit clerk to send a copy of


                                - 3 -
defendant’s demand to the State’s Attorney’s office, which the

circuit clerk forwarded on March 13, 2009.     The record does not

show if the State ever received any copies of defendant’s demand

for speedy trial.

           In June 2009, defendant filed a petition for status

report.   In August 2009, the trial judge set the case for a

status hearing with instructions to the State to writ the defen-

dant back to the court.    In September 2009, the court held the

status hearing.    Randall Brinegar, the State's Attorney for

Vermilion County, appeared for the State.     Defendant was ar-

raigned, the public defender was appointed, and the case was set

for preliminary hearing.    Defendant then had the following

conversation with the court,

                  "DEFENDANT: Can I ask a question,

           though?

                  THE COURT: Yes, sir.

                  DEFENDANT: By me filing a motion for

           speedy trial it’s been over 200 days.

                  THE COURT: You know what.   I don’t doubt

           for one minute that [the public defender] is

           going to be raising that between now and the

           time of the preliminary hearing.    That’s

           something that’s going to have to be

           addressed."


                                 - 4 -
Defendant was taken into custody.

          On October 1, 2009, the trial court called the case for

preliminary hearing.   Assistant State's Attorney Kavita Uppal

appeared for the State and made a motion to continue the case.

After a brief conversation, the court stated, "[Defendant] has a

speedy[-]trial demand on file back in March.    So the State's

motion to continue this, so there's no confusion on the record,

will be allowed over [defendant's] strenuous objection."    The

court granted the State's motion and reset the preliminary

hearing date.   On October 5, 2009, defendant pro se filed a

handwritten motion to dismiss based on the violation of his right

to a speedy trial.

          On October 8, 2009, the trial court held the

preliminary hearing and found probable cause.    On the same day,

the public defender filed a "Motion for Discharge."    This motion

requested the court dismiss the charges against defendant because

defendant had not been brought to trial within the statutory time

period.

          On October 19, 2008, the trial court held a hearing on

the motion for discharge.   At the hearing, the State argued it

never received defendant’s demand for speedy trial.    The trial

court noted the docket stated the circuit clerk had forwarded the

State a copy of defendant’s demand for speedy trial in March.      A

brief conversation ensued and the trial court granted the State


                               - 5 -
additional time to brief issues related to the motion for

discharge.

          On December 29, 2009, the trial court filed an order

granting defendant’s motion.   The order stated, in part:

          "Here, the [d]efendant properly complied with

          the requirements of [s]ection 3-8-10.    Al-

          though the State contends [it] did not

          initially receive the [d]emand when it was

          filed on March 12, it is clear [it] received

          one the following day, according to the

          docket.   The demand was directed to the

          State’s Attorney’s [o]ffice as required, and

          contained all necessary information.    Even

          though they maintain they received no copies

          before August 28, the docket is the official

          record upon which this [c]ourt is to rely.

          In addition, the [d]efendant’s pleadings

          included a Notice of Filing which stated,

          under oath, that the [d]efendant mailed cop-

          ies to both the [c]lerk’s [o]ffice and the

          State’s Attorney’s [o]ffice on March 4, 2009.

               The [d]efendant’s 160 days therefore

          began to run on March 13, 2009.   He was not

          brought to court until September 21, 2009,


                               - 6 -
           192 days after his demand. *** More than 160

           days have passed since his demand, the

           [d]efendant is entitled to discharge and the

           case is hereby dismissed."

           This appeal followed.

                            II. ANALYSIS

           The State argues it did not violate defendant’s right

to a speedy trial because defendant (1) failed to notify the

State about his demand for trial and (2) did not comply with the

requirements of the Intrastate Detainers statute.     We address

each of these contentions in turn.

                        A. Standard of Review

           When the facts of a case are not in dispute, the issue

is a question of law and review is de novo.     People v. Bannister,

232 Ill. 2d 52, 66, 902 N.E.2d 571, 581 (2008).

                        B. Sufficient Notice

           The State first argues defendant did not assert his

right to a speedy trial because the State never received his

demand.    The office of the State Appellate Defender (OSAD)

counters defendant invoked his right to a speedy trial when he

complied with the requirements of the Intrastate Detainers

statute.   We agree with OSAD.

           A defendant in custody on unrelated charges can only

assert his right to a speedy trial if he files his demand accord-


                                 - 7 -
ing to the requirements found in the Intrastate Detainers stat-

ute.   People v. Wooddell, 219 Ill. 2d 166, 175, 847 N.E.2d 117,

122 (2006).   According to the Intrastate Detainers statute, a

demand for speedy trial requires:

                "a statement of the place of present

           commitment, the term, and length of the re-

           maining term, the charges pending against him

           or her to be tried and the county of the

           charges, and the demand shall be addressed to

           the [S]tate's [A]ttorney of the county where

           he or she is charged with a copy to the clerk

           of that court and a copy to the chief admin-

           istrative officer of the Department of Cor-

           rections institution or facility to which he

           or she is committed."   730 ILCS 5/3-8-10

           (West 2008).

           As a threshold matter, we examine whether defendant

complied with the requirements of the Intrastate Detainers

statute.   In March 2009, defendant forwarded two documents to the

circuit clerk of Vermilion County.     The first document was titled

"Demand for Speedy Trial and/or to Quash Warrant."     This document

contained boilerplate language designed to meet the requirements

of the Intrastate Detainers statute.    On this document, defendant

wrote that his demand for speedy trial was based on charges in


                               - 8 -
Vermilion County.   He also indicated he was serving a 2 1/2-year

sentence at Graham Correctional Center.   He noted that he was

scheduled for release on September 9, 2009.   Finally, he de-

scribed the charges against him as "Possession with intent to

deliver possession."   This information, by itself, was sufficient

to satisfy the requirements of the Intrastate Detainers statute.

          The second document was titled "Notice of Filing" and

it was designed to prove defendant had complied with the service-

by-mail requirements found in the Illinois Supreme Court rules.

According to Illinois Supreme Court Rule 12(b)(3) (145 Ill. 2d R.

12(b)(3)), service by mail is proved when the person who   mailed

the document signs an "affidavit *** stating the time and place

of mailing, the complete address which appeared on the envelope,

and the fact that proper postage was prepaid."   Here, the "Notice

of Filing" document stated defendant mailed the original and one

copy of his demand for speedy trial to the Vermilion County

circuit clerk.   The document also stated defendant mailed one

copy to the Vermilion County State’s Attorney and the warden at

Graham Correctional Center.   At the bottom of the document, in

the section labeled "Affidavit of Service," defendant, being duly

sworn, stated he placed each demand for speedy trial into a

sealed envelope and placed the envelope in the outgoing mail at

Graham Correctional Center.   Based on these facts, we find

defendant complied with the requirements for service by mail.


                               - 9 -
           In support of this finding, we also note the trial

court’s docket entry showed the circuit clerk forwarded a copy of

defendant’s demand to the State.   Under Illinois law, the court

docket entries are presumed to be correct.     People v. Brooks, 158

Ill. 2d 260, 274, 633 N.E.2d 692, 698 (1994).    Therefore, assum-

ing arguendo defendant did not technically satisfy his obligation

to notify the State, the circuit clerk’s action would have

compensated for any theoretical shortcoming.    We conclude the

court’s docket entry adds support to our finding defendant

satisfied the notice requirements of the Intrastate Detainers

statute.

                1. Lack of Mailing Address on Form

           The State argues defendant’s attempt at notice was

ineffective because he did not provide a proper mailing address

for the State’s Attorney on his "Notice of Filing."    We are not

persuaded.   Defendant’s "Notice of Filing" showed he addressed

his demand for speedy trial to the "State’s Attorney [of] Vermil-

ion County" and the "Circuit Clerk [of] Vermilion County."    On

this form, defendant did not include any city, road, or building

number under the Vermilion County State’s Attorney or the Vermil-

ion County circuit clerk.   Despite this lack of information,

defendant’s demand for speedy trial and his "Notice of Filing"

arrived at the circuit clerk’s office in a timely fashion.

Therefore, defendant addressed the envelope sufficiently to allow


                              - 10 -
delivery to the circuit clerk.   We conclude the trial court could

reasonably infer defendant’s addressing an envelope to the

State’s Attorney in a similar fashion would be sufficient to

ensure delivery.   Further, as we previously stated, the circuit

clerk’s action of forwarding defendant’s demand for speedy trial

cured any theoretical errors by defendant on this issue.

                   2. Receipt of Demand by State

          The State next argues defendant’s right to a speedy

trial was not violated because the State never received defen-

dant’s demand.   We are not persuaded.   The clear purpose of the

Intrastate Detainers statute was to allow for service by mail.

This court has previously stated service by mail cannot be

"'frustrated by the mere allegation of the [appellant] that he

did not receive it.'"   In re Marriage of Betts, 159 Ill. App. 3d

327, 332, 511 N.E.2d 732, 735 (1987), quoting Bernier v.

Schaefer, 11 Ill. 2d 525, 529, 144 N.E.2d 577, 579 (1957).

Assuming arguendo defendant was untruthful when he claimed that

he forwarded his demand for speedy trial to the State’s Attorney,

the trial court’s docket entry showing the circuit clerk for-

warded defendant’s demand for speedy trial reinforces our belief

proper steps were taken to notify the State.

          We also note in passing, the State relied on two cases,

People v. Jones, 84 Ill. 2d 162, 417 N.E.2d 1301 (1981), and

People v. Dotson, 136 Ill. App. 3d 356, 483 N.E.2d 577 (1985), to


                              - 11 -
support its claim that a demand for speedy trial was not effec-

tive until the State received notice.    The State argues both

cases support its position because the State did not receive

notification about the initial demand for speedy trial in either

case.    We disagree with the State’s interpretation of those

cases.    In both of those cases, the defendant gave the initial

demand for speedy trial to the circuit clerk, without attempting

to notify the prosecutor.    See Jones, 84 Ill. 2d at 165-66, 417

N.E.2d at 1303-04; see also Dotson, 136 Ill. App. 3d at 357, 483

N.E.2d at 578.    Further, in both cases, the State did not become

aware of defendant’s demand for speedy trial for several months

after the circuit clerk received defendant’s initial demand.     See

Jones, 84 Ill. 2d at 166, 417 N.E.2d at 1303-04; see also Dotson,

136 Ill. App. 3d at 357, 483 N.E.2d at 578.    The reviewing courts

in both Jones and Dotson based their decisions, in part, on their

concern defendants could exploit a loophole if they were allowed

to invoke their right to a speedy trial without attempting to

notify the State.    See Jones, 84 Ill. 2d at 168-69, 417 N.E.2d at

1304-05; see also Dotson, 136 Ill. App. 3d at 360, 483 N.E.2d at

579-80.

            In contrast, here, both defendant and the circuit clerk

made affirmative actions to notify the State.    Defendant signed

an affidavit stating he mailed a copy of the demand to the

State’s Attorney.    Similarly, the circuit clerk forwarded a copy


                               - 12 -
of defendant’s demand to the State within four days of its

receipt.   These actions were affirmative steps intended to notify

the State.   The Jones and Dotson courts never required proof the

State receive the demand for speedy trial.     Therefore, our ruling

here is consistent with the reasoning from Jones and Dotson.

           We find the State’s receipt of defendant’s demand does

not control here.   The Intrastate Detainers statute does not

require proof of receipt by the State.     Both defendant and the

circuit clerk took appropriate action to notify the State.     These

actions were sufficient to meet the requirements of the

Intrastate Detainers statute.    Therefore, defendant properly

asserted his right to a speedy trial.

             C. Compliance with Statutory Requirements

           The State next argues defendant did not assert his

right to a speedy trial because his demand included the wrong

case number and he did not sufficiently describe the charges.

OSAD counters by stating defendant complied with the requirements

of the Intrastate Detainers statute.     We agree with OSAD.

                     1. Incorrect Case Number

           Here, the State relies on People v. Sandoval, 236 Ill.

2d 57, 923 N.E.2d 292 (2010).    There, the court stated the

following:

                "This court has repeatedly recognized

           that '"defendants *** serving prison terms


                                - 13 -
for existing convictions at the time they

face trial on additional charges *** do not

suffer a loss of liberty while awaiting trial

on the pending charges."'     Wooddell, 219 Ill.

2d at 175[, 847 N.E.2d at 122], quoting [Peo-

ple v. Staten, 159 Ill. 2d 419, 428, 639

N.E.2d 550, 555 (1994)]. The legislature has

chosen to impose additional demand require-

ments on those individuals not applicable to

others. In Staten, this court rejected the

notion that the additional conditions imposed

by the legislature in section 3-8-10 are

'meaningless' or mere technicalities, finding

that the information required was properly

mandated 'for the administrative convenience

of the State' and that the legislature in-

tended to place the burden of compliance on

the demanding defendant who, as noted, is

already incarcerated and thus suffers no

additional loss of liberty.     Staten, 159 Ill.

2d at 428[, 639 N.E.2d at 555].    In Staten,

this court insisted that a demand under sec-

tion 3-8-10 be unambiguous.     Staten, 159 Ill.

2d at 428-29[, 639 N.E.2d at 555-56] (citing,


                   - 14 -
approvingly, appellate court cases that put

the demand burden upon the defendant and

require a 'clear and unequivocal' demand).

                  * * *

The balancing inherent in our speedy-trial

statute is the prerogative of the legislature.

     Taking into account the pertinent stat-

utes, authorities, and principles, it is our

opinion, given the facts of this case, that

the circuit court has reversed the burden of

compliance with statutory conditions the

legislature intended for the 'administrative

convenience of the State,' placing the burden

instead on the very party for whose benefit

those conditions were enacted.   We see the

result here as inconsistent with the rights

of public justice.

     It is not unreasonable to require that

defendants demanding a speedy trial under the

provisions of section 3-8-10 specify the

charges to which their demands pertain.    That

is not to say that case numbers are necessar-

ily required in the demand; however, if they

are not included, other adequate indicia of


                     - 15 -
identification must be provided, such as the

name of the charge and the date upon which

the offense was allegedly committed. It is

not enough to say 'Du Page County DUI' if a

defendant has 10 such charges pending--or

even three in two different cases.   The defi-

ciency here is compounded by defendant's

provision of a case number ('WO5A48844') that

had nothing to do with either case, and ap-

pears to have initially led the circuit clerk

to believe the demand might relate to a mu-

nicipal prosecution.   In any event, such

laxity is inconsistent with the additional

burden the legislature has seen fit to place

upon those already incarcerated for other

offenses, those who suffer no additional loss

of liberty because of the pending charges.

It is also inconsistent with the implementa-

tion of statutory conditions enacted for the

administrative benefit of the State to re-

quire the State to track down defendant's

pending cases or writ him into court to fig-

ure out what he means."   (Emphasis added.)

Sandoval, 236 Ill. 2d at 66-68, 923 N.E.2d at


                   - 16 -
          297-98.

          In Sandoval, 236 Ill. 2d at 59, 923 N.E.2d at 293, the

State charged the defendant with three different counts of

driving under the influence of alcohol (DUI) in two different

cases.   The defendant, while incarcerated in prison on unrelated

Cook County charges, mailed a document labeled "Demand for Speedy

Trial and/or Quash Warrant" to the DuPage County State’s Attorney

and the DuPage County circuit clerk.     Sandoval, 236 Ill. 2d at

61, 923 N.E.2d at 294.   The document included a blank for the

defendant’s case number, where the defendant entered a number

that could not be used to correctly identify either of his cases.

Sandoval, 236 Ill. 2d at 61, 923 N.E.2d at 294.     Additionally,

the defendant only described the charges against him as "DuPage

County D.U.I."   Sandoval, 236 Ill. 2d at 62, 923 N.E.2d at 295.

The Illinois Supreme Court found that the defendant had not

asserted his right to a speedy trial because his inclusion of an

apparently meaningless case number and his description of the

charges as "DuPage County D.U.I." were not sufficient to inform

the State to which case or to which DUI count the defendant

intended the demand to apply.    Sandoval, 236 Ill. 2d at 67-68,

923 N.E.2d at 298.

          In this case, the State argues defendant’s demand was

not effective because, like Sandoval, defendant’s entry of the

incorrect case number on his demand for speedy trial was mislead-


                                - 17 -
ing to the State.    We disagree and find that Sandoval is distin-

guishable from this case.    In Sandoval, 236 Ill. 2d at 59, 923

N.E.2d at 293, the defendant faced three different DUI charges in

two different cases.    In contrast, here, the record contains no

information defendant had another case in Vermilion County.

Therefore, the State could not confuse defendant’s demand with

charges in another case.    Further, in this case, defendant

provided his name, date of birth, and, as we will discuss later,

an adequate description of the charges on this form.    The State

could have used this information to identify defendant’s case

with minimal effort, despite the incorrect case number.    More-

over, defendant did not violate any statutory requirements

because the Intrastate Detainers statute does not require the

case number.    Therefore, we find the entry of the incorrect case

number, by itself, does not justify the denial of defendant’s

right to a speedy trial.

                       2. Description of Charges

            The State next argues defendant’s demand was not

effective because he did not clearly describe the charges.      We

disagree.    According to the Illinois Supreme Court, "speedy-trial

statutes implement constitutional rights and are to be liberally

construed."    Staten, 159 Ill. 2d at 427, 639 N.E.2d at 555.

Further, the text of the Intrastate Detainers statute does not

require a specific legal description of the charges against


                                - 18 -
defendant.   Based on this reasoning, we conclude the Intrastate

Detainers statute only requires a defendant describe the charges

sufficiently to provide notice to the State.

          Here, the State claims defendant’s description of the

charges was inadequate because he did not include the words "of a

controlled substance."   We find this argument unpersuasive.

Defendant described the charges as "Possession With Intent To

Deliver possession."   The actual charges against defendant listed

in the October 2008 information were count I, possession of a

controlled substance (720 ILCS 570/402(a)(2)(A) (West 2008)), and

count II, possession of a controlled substance with intent to

deliver (720 ILCS 570/401(a)(2)(A) (West 2008)).      The record

shows the trial court had no difficulty understanding defendant’s

description of the charges.    Obviously defendant intended this

language to describe the charges against him.      Based on these

facts, we find defendant’s description was sufficient to provide

the State with notice defendant was demanding a speedy trial on

the two counts listed in the October 2008 information.

                              D. Epilogue

          In sum, we agree with the trial court: defendant’s

right to a speedy trial was violated.       Defendant had a statutory

right to a speedy trial within 160 days of his demand, provided

he complied with the requirements found in the Intrastate

Detainers statute and the Speedy-Trial Act.      See Wooddell, 219


                                - 19 -
Ill. 2d at 174-75, 847 N.E.2d at 122.    Here, defendant made his

demand for speedy trial according to the statutory requirements.

The circuit clerk forwarded his demand to the State on March 13,

2009.    According to our analysis, the speedy-trial clock started,

at the very latest, when the circuit clerk forwarded the demand.

The Intrastate Detainers statute requires dismissal of the

charges when a defendant properly makes a demand and the State

does not commence his trial within the statutory time period.

730 ILCS 5/3-8-10 (West 2008).    Defendant invoked the speedy-

trial right.    The State failed to bring defendant to trial within

the statutorily required time period.    Therefore, the court is

required by law to dismiss the charges against defendant.

            Finally, we note the content of the notice-by-mail

requirements of the Intrastate Detainers statute (730 ILCS 5/3-8-

10 (West 2008)) is a matter within the legislature's prerogative.

The purpose of the Intrastate Detainers statute is to require a

defendant notify the State he is invoking his right to a speedy

trial.    However, the statute currently contains no safeguards

requiring the State actually receive the notice.

                           III. CONCLUSION

     For the reasons stated, we affirm the trial court's order

granting defendant's motion to dismiss.

            Affirmed.

            TURNER and APPLETON, JJ., concur.


                               - 20 -
- 21 -